June 09, 2006


Ms. Rochel Lemler-Clark
Lemler & Associates, P.C.
9311 San Pedro, Suite 700
San Antonio, TX 78216

Mr. Kirk L. Pittard
Durham & Pittard, LLP
P.O. Box 190310
Dallas, TX 75219
Honorable John D. Gabriel
131st Judicial District Court
100 Dolorsa Street, 4th Floor
San Antonio, TX 78205

RE:   Case Number:  05-0432
      Court of Appeals Number:  04-04-00751-CV
      Trial Court Number:  2003-CI-12280

Style:      IN RE  THE LYND COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  Pursuant  to  Texas  Rule  of  Appellate  Procedure
52.8(c), without hearing oral argument, the Court conditionally  grants  the
petition for writ of mandamus.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |